Exhibit 10.8

GOLDMAN SACHS & CO. LLC | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000

Opening Transaction

 

To:   

CalAmp Corp.

15635 Alton Parkway, Suite 250

Irvine, California 92618

   A/C:    052874526    Re:    Additional Call Option Transaction    Ref. No:   
   Date:    July 19, 2018   

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the call option transaction entered into on the Trade
Date specified below (the “Transaction”) between Goldman Sachs & Co. LLC
(“Dealer”) and CalAmp Corp. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Offering Memorandum dated July 17, 2018 (as
so supplemented, the “Offering Memorandum”) relating to the USD 200,000,000
principal amount of 2.00% Convertible Senior Notes due 2025 (the “Base
Convertible Securities”) issued by Counterparty (as increased by an additional
USD 30,000,000 principal amount of 2.00% Convertible Senior Notes due 2025
issued pursuant to the option to purchase additional Convertible Securities
exercised on the date hereof (the “Optional Convertible Securities” and,
together with the Base Convertible Securities, the “Convertible Securities”))
pursuant to an Indenture to be dated July 20, 2018 between Counterparty and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Indenture”). In
the event of any inconsistency between the terms defined in the Indenture and
this Confirmation, this Confirmation shall govern. The parties acknowledge that
this Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture that are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein, in each case, will conform to the descriptions thereof in the
Offering Memorandum. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation. For the avoidance of doubt, subject to the
foregoing, references herein to sections of, or definitions set forth in, the
Indenture are based on the draft of the Indenture most recently reviewed by the
parties at the time of execution of this Confirmation. If any relevant sections
of, or definitions set forth in, the Indenture are changed, added or renumbered
between the execution of this Confirmation and the execution of the Indenture,
the parties will amend this Confirmation in good faith and in a commercially
reasonable manner to preserve the economic intent of the parties as evidenced by
such draft of the Indenture. In addition, subject to the foregoing, the parties
acknowledge that references to the Indenture herein are references to the
Indenture as in effect on the date hereof and if the Indenture is, or the
Convertible Securities are, amended, modified or supplemented following the date
hereof or the date of their execution, respectively, any such amendment,
modification or supplement (other than any amendment, modification or supplement
(i) pursuant to Section 5.09 of the Indenture, subject to the provisions
opposite the caption “Discretionary Adjustments” in Section 2 hereof, or
(ii) pursuant to Section 8.01(I) of the Indenture that, as determined by the
Calculation Agent in good faith and in a commercially reasonable manner,
conforms the Indenture to the description of Convertible Securities in the
Offering Memorandum) will be disregarded for purposes of this Confirmation
unless the parties agree otherwise in writing.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of US Dollars (“USD”) as the Termination Currency,
(ii) the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine), (iii) the obligations of Dealer
in respect of the Transaction will be guaranteed by The Goldman Sachs Group,
Inc. (“GS Group”) pursuant to (x) the General Guarantee Agreement, dated
January 30, 2006, made by GS Group relating to certain obligations of Dealer
(available as Exhibit 10.45 to GS Group’s Annual Report on Form 10-K for the
fiscal year ended November 25, 2005) or (y) any replacement or successor
guarantee, which may be in the form of a general guarantee or a guarantee that
specifically references the Transaction (in each case, the “Guarantee”) and
(iv) (A) the election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Dealer with a “Threshold Amount” of three percent
of Dealer’s parent’s shareholders’ equity; provided that “Specified
Indebtedness” shall not include obligations in respect of deposits received in
the ordinary course of Dealer’s banking business, (B) the phrase “or becoming
capable at such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi) and (C) the following language shall be added to the end
thereof “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (x) the default was caused solely by
error or omission of an administrative or operational nature; (y) funds were
available to enable the party to make the payment when due; and (z) the payment
is made within two Local Business Days of such party’s receipt of written notice
of its failure to pay.”).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:    July 19, 2018 Effective Date:    The closing date of the issuance
of the Convertible Securities issued pursuant to the option to purchase Optional
Convertible Securities exercised on the date hereof. Option Style:    Modified
American, as described under “Procedures for Exercise” below.

 

2



--------------------------------------------------------------------------------

Option Type:    Call Seller:    Dealer Buyer:    Counterparty Shares:    The
class common stock of Counterparty, par value USD 0.01 (Ticker Symbol: “CAMP”).
Number of Options:    The number of Optional Convertible Securities in
denominations of USD 1,000 principal amount purchased pursuant to the exercise
by the Initial Purchasers (as defined in the Purchase Agreement), of their
option to purchase Optional Convertible Securities pursuant to Section 2 of the
Purchase Agreement (as defined below). For the avoidance of doubt, the Number of
Options outstanding shall be reduced by each exercise of Options hereunder. In
no event will the Number of Options be less than zero. Applicable Percentage:   
20% Option Entitlement:    A number equal to the product of the Applicable
Percentage and 32.5256 Make-Whole Adjustment:    Any adjustment to the
Conversion Rate pursuant to Section 5.07 of the Indenture. Discretionary
Adjustment:    Any adjustment to the Conversion Rate pursuant to Section 5.06 of
the Indenture. Strike Price:    USD 30.7450 Cap Price:    USD 41.3875 Rounding
of Strike Price/Cap Price/Option Entitlement:    In connection with any
adjustment to the Option Entitlement or Strike Price, the Option Entitlement or
Strike Price, as the case may be, shall be rounded by the Calculation Agent in
accordance with the provisions of the Indenture relating to rounding of the
“Conversion Price” or the “Conversion Rate”, as applicable (each as defined in
the Indenture). In connection with any adjustment to the Cap Price hereunder,
the Calculation Agent will round the adjusted Cap Price to the nearest USD
0.0001. Number of Shares:    As of any date, a number of Shares equal to the
product of the Number of Options and the Option Entitlement. Premium:    USD
552,000

 

3



--------------------------------------------------------------------------------

Premium Payment Date:    The Effective Date Exchange:    The Nasdaq Global
Select Market Related Exchange:    All Exchanges Procedures for Exercise:   
Exercise Dates:    Each Conversion Date. Conversion Date:    With respect to any
conversion of a Convertible Security (other than (x) any conversion of
Convertible Securities with a “Conversion Date” (as defined in the Indenture)
occurring prior to the Free Convertibility Date or (y) any conversion of
Convertible Securities in respect of which holder(s) of such Convertible
Securities would be entitled to an increase in the Conversion Rate pursuant to a
Make-Whole Adjustment (any such conversion described in clause (x) or clause
(y), an “Early Conversion”), to which the provisions of Section 8(b)(iii) of
this Confirmation shall apply), the “Conversion Date” (as defined in the
Indenture) for Convertible Securities that are not “Relevant Convertible
Securities” under (and as defined in) the confirmation between the parties
hereto regarding the Base Call Option Transaction dated July 17, 2018
(Transaction Ref. No. SDB3419832079) (the “Base Call Option Transaction
Confirmation”), provided that, no Conversion Date shall be deemed to have
occurred with respect to Exchanged Securities (such Convertible Securities,
other than Exchanged Securities, the “Relevant Convertible Securities” for such
Conversion Date). For the purposes of determining whether any Convertible
Securities will be Relevant Convertible Securities hereunder or “Relevant
Convertible Securities” under the Base Call Option Transaction Confirmation,
Convertible Securities that are converted pursuant to the Indenture shall be
allocated first to the Base Call Option Transaction Confirmation until all
Options thereunder are exercised or terminated. Free Convertibility Date:   
February 1, 2025. Exchanged Securities:    With respect to any Conversion Date,
any Convertible Securities with respect to which Counterparty makes the election
described in Section 5.08 of the Indenture and the financial institution
designated by Counterparty accepts such Convertible Securities in accordance
with Section 5.08 of the Indenture, as long as Counterparty does not submit a
Notice of Exercise in respect thereof. Expiration Date:    The earlier of
(i) the last day on which any Convertible Securities remain outstanding and
(ii) August 1, 2025 subject to earlier exercise. Automatic Exercise on
Conversion Dates:    Applicable, which means that on each Conversion Date
occurring on or after the Free Convertibility Date, a number of Options equal to
the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD 1,000 principal amount shall be automatically

 

4



--------------------------------------------------------------------------------

   exercised, subject to “Notice of Exercise” below. Notice Deadline:    In
respect of any exercise of Options hereunder on any Conversion Date on or after
the Free Convertibility Date, 5:00 P.M., New York City time, on the “Scheduled
Trading Day” (as defined in the Indenture) immediately preceding the “Maturity
Date” (as defined in the Indenture). Notice of Exercise:    Counterparty shall
notify Dealer in writing prior to the Notice Deadline of the number of Relevant
Convertible Securities being converted on the related Conversion Date; provided,
that any “Notice of Exercise” delivered to Dealer pursuant to the Base Call
Option Transaction Confirmation shall be deemed to be a Notice of Exercise
pursuant to this Confirmation and the terms of such Notice of Exercise shall
apply, mutatis mutandis, to this Confirmation. For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder with a Conversion Date occurring on or after the Free
Convertibility Date, Automatic Exercise shall apply and the Conversion Date
shall be deemed to be the Notice Deadline. Notice of Final Convertible Security
Settlement Method:    In addition, Counterparty shall notify Dealer in writing
before 5:00 P.M., New York City time, on the “Scheduled Trading Day” (as defined
in the Indenture) immediately preceding February 1, 2025 of the settlement
method (and, if applicable, the “Specified Dollar Amount” (as defined in the
Indenture)) elected (or deemed to be elected) with respect to Relevant
Convertible Securities with a Conversion Date occurring on or after the
February 1, 2025 (any such notice, a “Notice of Final Convertible Security
Settlement Method”); provided that if Counterparty does not timely deliver the
Notice of Final Convertible Security Settlement Method then the Notice of Final
Convertible Security Settlement Method shall be deemed timely given and the
Applicable Settlement Method shall be a Cash Election with a “Specified Dollar
Amount” (as defined in the Indenture) of USD 1,000. Counterparty acknowledges
its responsibilities under applicable securities laws, and in particular
Section 9 and Section 10 (b) of the Exchange Act and the rules and regulations
thereunder, in respect of any such settlement method election as set forth in
the proviso in the immediately preceding sentence. Dealer’s Telephone Number and
Telex and/or Facsimile Number and Contact Details for purpose of Giving Notice:
   As specified in Section 6(b) below. Settlement Terms:    Settlement Date:   
For any Exercise Date, the date one Settlement Cycle following the final day of
the Cash Settlement Averaging Period; provided that the Settlement Date shall
not be prior to the Exchange Business Day immediately following the date
Counterparty provides the Notice of Delivery Obligation prior to 5:00 P.M., New
York City time.

 

5



--------------------------------------------------------------------------------

Delivery Obligation:    In lieu of the obligations set forth in Sections 8.1 and
9.1 of the Equity Definitions, and subject to “Notice of Exercise” above and
“Method of Adjustment”, “Discretionary Adjustments”, “Consequences of Merger
Events/Tender Offers”, “Consequences of Announcement Events” and Section 8(t)
below, in respect of an Exercise Date, Dealer will deliver to Counterparty on
the related Settlement Date (the “Delivery Obligation”), (i) a number of Shares
equal to the product of the Applicable Percentage and the aggregate number of
Shares, if any, that Counterparty would be obligated to deliver to the holder(s)
of the Relevant Convertible Securities for such Conversion Date pursuant to
Section 5.03(B) of the Indenture (except that such number of Shares shall be
rounded down to the nearest whole number) and cash in lieu of any fractional
Share resulting from such rounding and/or (ii) the product of the Applicable
Percentage and the aggregate amount of cash, if any, in excess of the principal
amount of the Relevant Convertible Securities that Counterparty would be
obligated to deliver to holder(s) of the Relevant Convertible Securities for
such Conversion Date pursuant to Section 5.03(B) of the Indenture, determined,
for each of clauses (i) and (ii), by the Calculation Agent in a commercially
reasonable manner by reference to such Sections of the Indenture as if
Counterparty had elected to satisfy its conversion obligation in respect of such
Relevant Convertible Securities by the Applicable Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Relevant Convertible Securities; provided that if the
“Daily VWAP” (as defined in the Indenture) for any “VWAP Trading Day” (as
defined in the Indenture) during the Cash Settlement Averaging Period is greater
than the Cap Price, then clause (b) of the relevant “Daily Conversion Value” (as
defined in the Indenture) for such “VWAP Trading Day” shall be determined as if
such “Daily VWAP” for such “VWAP Trading Day” were deemed to equal the Cap
Price; provided further that the Delivery Obligation shall be determined
excluding any Shares and/or cash that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Securities as a direct or indirect result
of any adjustments to the Conversion Rate pursuant to a Discretionary
Adjustment, a Make-Whole Adjustment and any interest payment that Counterparty
is (or would have been) obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date. Notwithstanding the foregoing,
if, in respect of any Exercise Date, (x)(I) the number of Shares included in the
Delivery Obligation multiplied by the Share Obligation Value Price plus (II) the
amount of cash included in the Delivery Obligation, would otherwise exceed
(y) the product of the Applicable Percentage and the relevant Net Convertible
Share Obligation Value, such number of Shares and such amount of cash shall be
proportionately reduced to the extent necessary to eliminate such excess.
Applicable Settlement Method:    For any Relevant Convertible Securities, if
Counterparty has notified Dealer in the Notice of Final Convertible Security
Settlement Method that it has elected, or is deemed to have elected, to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with Section 5.03(A)
of the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as
defined in the Indenture) of at least USD 1,000, the Applicable Settlement
Method shall be the settlement method actually so elected, or deemed to be
elected, by Counterparty in respect of such Relevant

 

6



--------------------------------------------------------------------------------

   Convertible Securities (the “Convertible Securities Settlement Method”);
otherwise, the Applicable Settlement Method shall assume Counterparty had made a
Cash Election with respect to such Relevant Convertible Securities (a “Deemed
Cash Election”) with a “Specified Dollar Amount” (as defined in the Indenture)
of USD 1,000 per Relevant Convertible Security and the Delivery Obligation shall
be determined by the Calculation Agent pursuant to Section 5.03(B)(i)(3) of the
Indenture as if the relevant “Observation Period” (as defined in the Indenture)
were the Cash Settlement Averaging Period. Cash Settlement Averaging Period:   
The 50 “VWAP Trading Days” (as defined in the Indenture) commencing on the 51st
“Scheduled Trading Day” (as defined in the Indenture) prior to the “Maturity
Date” (as defined in the Indenture). Notice of Delivery Obligation:    No later
than the Exchange Business Day immediately following the last day of the Cash
Settlement Averaging Period, Counterparty shall give Dealer notice of the
aggregate number of Shares and/or amount of cash included in the Total
Convertible Share Obligation Value (as defined below) for all Exercise Dates (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to a Notice of Exercise or Notice of Final Convertible Security
Settlement Method, as the case may be, as set forth above, in any way). Net
Convertible Share Obligation Value:    With respect to Relevant Convertible
Securities as to a Conversion Date, (i) the Total Convertible Share Obligation
Value of such Relevant Convertible Securities for such Conversion Date minus
(ii) the aggregate principal amount of such Relevant Convertible Securities for
such Conversion Date. Total Convertible Share Obligation Value:    With respect
to Relevant Convertible Securities with respect to a Conversion Date, (i) (A)
the number of Shares equal to the aggregate number of Shares that Counterparty
is obligated to deliver to the holder(s) of Relevant Convertible Securities for
such Conversion Date pursuant to the Indenture multiplied by (B) the Share
Obligation Value Price plus (ii) an amount of cash equal to the aggregate amount
of cash that Counterparty is obligated to deliver to the holder(s) of Relevant
Convertible Securities for such Conversion Date pursuant to the Indenture
(including, for the avoidance of doubt, any cash payable by Counterparty in lieu
of fractional Shares); provided that the Total Convertible Share Obligation
Value shall be determined excluding any Shares and/or cash that Counterparty is
obligated to deliver to holder(s) of the Relevant Convertible Securities as a
direct or indirect result of any adjustments to the Conversion Rate pursuant to
a Discretionary Adjustment , a Make-Whole Adjustment and any interest payment
that Counterparty is (or would have been) obligated to deliver to holder(s) of
the Relevant Convertible Securities for such Conversion Date. Share Obligation
Value Price:    The opening price as displayed under the heading “Op” on
Bloomberg page “CAMP <Equity>” (or its equivalent successor if such page is not
available) on the applicable Settlement Date or other date of delivery.

 

7



--------------------------------------------------------------------------------

Other Applicable Provisions:    To the extent Dealer is obligated to deliver
Shares hereunder, the provisions of Sections 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the issuer of the Shares. Restricted Certificated Shares:
   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof. Adjustments:    Method of Adjustment:   
Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in the Dilution Adjustment Provisions (a
“Potential Adjustment Event”) that requires an adjustment under the Indenture,
the Calculation Agent shall, in good faith and in a commercially reasonable
manner, make a corresponding adjustment in respect of any one or more of the
Strike Price, the Number of Options, the Option Entitlement and any other term
relevant to the exercise, settlement or payment of the Transaction, to the
extent an analogous adjustment is required under the Indenture, subject to
“Discretionary Adjustments” below. Immediately upon the occurrence of any
Potential Adjustment Event, Counterparty shall notify the Calculation Agent of
such Potential Adjustment Event.    Notwithstanding anything to the contrary
herein or in the Equity Definitions:    (i) in connection with any Potential
Adjustment Event as a result of an event or condition set forth in
Section 5.05(A)(ii) of the Indenture or Section 5.05(A)(iii) of the Indenture
where, in either case, the period for determining “Y” (as such term is used in
Section 5.05(A)(ii) of the Indenture) or “SP” (as such term is used in
Section 5.05(A)(iii) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall, in good faith and
in a commercially reasonable manner, have the right to adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the reasonable costs (including, but not limited to,
hedging mismatches and market losses) and commercially reasonable out-of-pocket
expenses incurred by Dealer in connection with its commercially reasonable
hedging activities as a result of such event or condition not having been
publicly announced prior to the beginning of such period; and    (ii) if any
Potential Adjustment Event is declared and (a) the event or condition giving
rise to such Potential Adjustment Event is

 

8



--------------------------------------------------------------------------------

   subsequently amended, modified, cancelled or abandoned, (b) the “Conversion
Rate” (as defined in the Indenture) is otherwise not adjusted at the time or in
the manner contemplated by the relevant Dilution Adjustment Provision based on
such declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall, in good faith and in a
commercially reasonable manner, have the right to adjust any variable relevant
to the exercise, settlement or payment for the Transaction as appropriate to
reflect the reasonable costs (including, but not limited to, hedging mismatches
and market losses) and commercially reasonable out-of-pocket expenses incurred
by Dealer in connection with its commercially reasonable hedging activities as a
result of such Potential Adjustment Event Change.    For the avoidance of doubt,
Dealer shall not have any payment or delivery obligation hereunder in respect
of, and no adjustment shall be made to the terms of the Transaction on account
of, (x) any distribution of cash, property or securities by Counterparty to the
holders of Convertible Securities (upon conversion or otherwise) or (y) any
other transaction in which holders of Convertible Securities are entitled to
participate, in each case, in lieu of an adjustment under the Indenture in
respect of a Potential Adjustment Event (including, without limitation, under
the proviso in the first sentence of Section 5.05(A)(iii)(1) of the Indenture or
the proviso in the first sentence of Section 5.05(A)(iv) of the Indenture).
Dilution Adjustment Provisions:    Sections 5.05(A)(i), (A)(ii), (A)(iii),
(A)(iv), (A)(v) and Section 5.05(H) of the Indenture. Discretionary Adjustments:
   Notwithstanding anything to the contrary herein or in the Equity Definitions,
if the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that is the basis of any adjustment hereunder and that involves an
exercise of discretion by Counterparty, its board of directors or a committee of
its board of directors (including, without limitation, pursuant to
Section 5.05(H) of the Indenture or pursuant to Section 5.09 of the Indenture or
any supplemental indenture entered into thereunder or in connection with the
determination of the fair value of any securities, property, rights or other
assets), then the Calculation Agent will determine the corresponding adjustment
to be made to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment of or under the Transaction in good faith and in a commercially
reasonable manner consistent with the methodology set forth in the Indenture. In
addition, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Cash Settlement Averaging Period but no adjustment was made to
any Convertible Security under the Indenture because the relevant holder of such
Convertible Security was deemed to be a record owner of the underlying Shares on
the related Conversion Date, then the Calculation Agent shall, in good faith and
in a commercially reasonable manner, make an adjustment, consistent with the
methodology set forth in the Indenture as determined by it, to the terms hereof
in order to account for

 

9



--------------------------------------------------------------------------------

   such Potential Adjustment Event. For the avoidance of doubt, the Delivery
Obligation shall be calculated on the basis of such adjustments by the
Calculation Agent. Extraordinary Events:    Merger Events:    Notwithstanding
Section 12.1(b) of the Equity Definitions, “Merger Event” shall have the same
meaning as the meaning of “Common Stock Change Event” set forth in Section 5.09
of the Indenture. Consequences of Merger Events/Tender Offers:   
Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent, acting in good faith and commercially
reasonably, shall make a corresponding adjustment in respect of any adjustment
under the Indenture to any one or more of the nature of the Shares, the Number
of Options, the Option Entitlement, composition of the “Shares” hereunder and
any other variable relevant to the exercise, settlement or payment for the
Transaction, to the extent an analogous adjustment is required under
Section 5.09 of the Indenture in respect of such Merger Event, as determined in
good faith and in a commercially reasonable manner by the Calculation Agent by
reference to such Section, subject to “Discretionary Adjustments” above;
provided that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to a Make-Whole Adjustment or a Discretionary
Adjustment; provided further that in respect of any election by the holders of
Shares with respect to the consideration due upon consummation of any Merger
Event, the Calculation Agent shall have the right to adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to compensate Dealer for any losses (including, without limitation,
market losses customary for transactions similar to the Transaction with
counterparties similar to Counterparty) solely as a result of any mismatch on
its Hedge Position, assuming Dealer maintains a commercially reasonable Hedge
Position, and the type and amount of consideration actually paid or issued to
the holders of Shares in respect of such Merger Event; and provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
securities issued by an entity that is not a corporation organized under the
laws of the United States, any state thereof or the District of Columbia or
(ii) the Counterparty to the Transaction, following such Merger Event, will not
be a corporation organized under the laws of the United States, any State
thereof or the District of Columbia or will not be the Issuer, Dealer may elect
in its commercially reasonable discretion that Cancellation and Payment
(Calculation Agent Determination) shall apply. For the avoidance of doubt,
adjustments shall be made pursuant to the provisions set forth above regardless
of whether any Merger Event gives rise to an Early Conversion. For purposes of
this paragraph, “Tender Offer” means the occurrence of any event or condition
set forth in Section 5.05(A)(v) of the Indenture. Notice of Merger
Consideration:    Upon the occurrence of a Merger Event, Counterparty shall
reasonably promptly (but in any event prior to consummation of such Merger
Event) notify the Calculation Agent of, in the case of a Merger Event

 

10



--------------------------------------------------------------------------------

   that causes the Shares to be converted into the right to receive more than a
single type of consideration (determined based in part upon any form of
stockholder election), the weighted average of the types and amounts of
consideration actually received by holders of Shares upon consummation of such
Merger Event. Consequences of Announcement Events:    Modified Calculation Agent
Adjustment as set forth in Section 12.3(d) of the Equity Definitions; provided
that, in respect of an Announcement Event, (x) references to “Tender Offer”
shall be replaced by references to “Announcement Event” and references to
“Tender Offer Date” shall be replaced by references to “date of such
Announcement Event”, (y) the phrase “exercise, settlement, payment or any other
terms of the Transaction (including, without limitation, the spread)” shall be
replaced with the phrase “Cap Price (provided that in no event shall the Cap
Price be less than the Strike Price)” and the words “whether within a
commercially reasonable (as determined by the Calculation Agent) period of time
prior to or after the Announcement Event” shall be inserted prior to the word
“which” in the seventh line, and (z) for the avoidance of doubt, the Calculation
Agent shall, in good faith and in a commercially reasonable manner, determine
whether the relevant Announcement Event has had an economic effect on the
Transaction (the terms of which include, among other terms, the Strike Price and
Cap Price), and, if so, shall adjust the Cap Price accordingly to take into
account such economic effect on one or more occasions on or after the date of
the Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event. An Announcement
Event shall be an “Extraordinary Event” for purposes of the Equity Definitions,
to which Article 12 of the Equity Definitions is applicable. Announcement Event:
   (i) The public announcement by Issuer, any subsidiary of Issuer, any
affiliate of Issuer, any agent of Issuer or a relevant and credible third-party
entity of (x) any transaction or event that, if completed, would constitute a
Merger Event or Tender Offer, (y) any potential acquisition by Issuer and/or its
subsidiaries where the aggregate consideration exceeds 30% of the market
capitalization of Issuer as of the date of such announcement (a “Transformative
Transaction”) or (z) the intention to enter into a Merger Event or Tender Offer
or a Transformative Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or a
Transformative Transaction or (iii) any subsequent public announcement by
Issuer, any subsidiary of Issuer, any affiliate of Issuer, any agent of Issuer
or a relevant and credible third-party entity of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence (including, without limitation, a new announcement,
whether or not by the same party, relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent. The
parties hereto agree and acknowledge that for purposes of this “Announcement
Event” definition, in determining

 

11



--------------------------------------------------------------------------------

   whether a third party is relevant and credible, the Calculation Agent may
take into consideration the effect of the relevant announcement by such third
party on the Shares and/or options relating to the Shares (and, for the
avoidance of doubt, if the Calculation Agent determines, in its commercially
reasonable discretion, the effect thereof on the Shares and/or options relating
to the Shares is material, such third party shall be deemed to be relevant and
credible). For the avoidance of doubt, the occurrence of an Announcement Event
with respect to any transaction or intention shall not preclude the occurrence
of a later Announcement Event with respect to such transaction or intention. For
purposes of this definition of “Announcement Event,” (A) “Merger Event” shall
mean such term as defined under Section 12.1(b) of the Equity Definitions (but,
for the avoidance of doubt, the remainder of the definition of “Merger Event” in
Section 12.1(b) of the Equity Definitions following the definition of “Reverse
Merger” therein shall be disregarded) and (B) “Tender Offer” shall mean such
term as defined under Section 12.1(d) of the Equity Definitions.
Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange. Additional Termination Event(s):    Notwithstanding anything to the
contrary in the Equity Definitions, if, as a result of an Extraordinary Event,
the Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with the Transaction (or the cancelled or terminated portion thereof)
being the Affected Transaction and Counterparty being the sole Affected Party)
shall be deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the
Equity Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction. Additional Disruption Events:    (a) Change in Law:    Applicable;
provided that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the phrase “the interpretation” in the third line thereof with the
phrase “, or public announcement of, the formal or informal interpretation”,
(ii) by adding the phrase “and/or Hedge Position” after the word “Shares” in
clause (X) thereof and (iii) by immediately following the word “Transaction” in
clause (X) thereof, adding the phrase “in the manner contemplated by the Hedging
Party on the Trade Date”; and provided further that Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by (i) replacing the parenthetical
beginning after the word “regulation” in the second line thereof with the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)” and (ii) adding the words “,

 

12



--------------------------------------------------------------------------------

   or holding, acquiring or disposing of Shares or any Hedge Positions relating
to,” after the words “obligations under” in clause (Y) thereof. (b) Failure to
Deliver:    Applicable (c) Insolvency Filing:    Applicable (d) Hedging
Disruption:    Applicable; provided that:    (i) Section 12.9(a)(v) of the
Equity Definitions is hereby amended by inserting the following sentence at the
end of such Section:    “For the avoidance of doubt, (i) the term “equity price
risk” shall be deemed to include, but shall not be limited to, stock price and
volatility risk, and (ii) the transactions or assets referred to in phrases
(A) or (B) above must be available on commercially reasonable pricing and other
terms.”; and    (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby
amended by inserting in the third line thereof, after the words “to terminate
the Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”. (e) Increased Cost of Hedging:    Not Applicable Hedging
Party:    Dealer Determining Party:    Dealer; provided that the Determining
Party will promptly, upon written notice from Counterparty, provide a statement
displaying in reasonable detail the basis for such determination, adjustment or
calculation, as the case may be (including any quotations, market data or
information from internal or external sources used in making such determination,
adjustment or calculation, it being understood that the Determining Party shall
not be required to disclose any confidential information or proprietary models
used by it in connection with such determination, adjustment or calculation, as
the case may be). Non-Reliance:    Applicable

Agreements and Acknowledgments

 

regarding Hedging Activities:

 

  

Applicable

 

Additional Acknowledgments:    Applicable Hedging Adjustment:    For the
avoidance of doubt, whenever Dealer, Determining Party or the Calculation Agent
is permitted to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of any event (other than
an adjustment made by reference to the Indenture), the Calculation Agent,
Determining Party or Dealer, as the case may be, shall make such adjustment by
reference to the effect of such event on Dealer assuming that Dealer maintains a
commercially reasonable hedge position.

 

13



--------------------------------------------------------------------------------

3. Calculation Agent:    Dealer; provided that all calculations and
determinations by the Calculation Agent (other than calculations or
determinations made by reference to the Indenture) shall be made in good faith
and in a commercially reasonable manner and assuming for such purposes that
Dealer is maintaining, establishing and/or unwinding, as applicable, a
commercially reasonable hedge position; provided further that if an Event of
Default of the type described in Section 5(a)(vii) of the Agreement with respect
to which Dealer is the sole Defaulting Party occurs, Counterparty shall have the
right to appoint a successor calculation agent which shall be a nationally
recognized third-party dealer in over-the-counter corporate equity derivatives.
Calculation Agent agrees that it will promptly, upon written notice from
Counterparty, provide a statement displaying in reasonable detail the basis for
such determination, adjustment or calculation, as the case may be (including any
quotations, market data or information from internal or external sources used in
making such determination, adjustment or calculation, it being understood that
the Calculation Agent shall not be required to disclose any confidential
information or proprietary models used by it in connection with such
determination, adjustment or calculation, as the case may be).

 

4. Account Details:

Dealer Payment Instructions:

Chase Manhattan Bank New York

For A/C Goldman Sachs & Co. LLC

A/C #930-1-011483

ABA: 021-000021

Counterparty Payment Instructions:

To be advised

 

5. Offices:

The Office of Dealer for the Transaction is:

200 West Street, New York, New York 10282-2198

The Office of Counterparty for the Transaction is:

Inapplicable, Counterparty is not a Multibranch Party

 

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

 

To:

   CalAmp Corp.    15635 Alton Parkway, Suite 250    Irvine, California 92618

Attn:

   Kurt Binder, CFO

Telephone:

   +1 (949) 600-5614

Email:

   kbinder@calamp.com

 

14



--------------------------------------------------------------------------------

with a copy to:

   Stephen M. Moran, Esq., GC    +1 (949) 600-5635    smoran@calamp.com

(b) Address for notices or communications to Dealer:

To:

   Goldman Sachs & Co. LLC    200 West Street    New York, NY 10282-2198

Attn:

   Joshua Murray    Equity Capital Markets

Telephone:

   212-902-3291

Facsimile:

   646-835-3576

Email:

   joshua.murray@gs.com

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act
(“Regulation M”) and (B) Counterparty shall not engage in any “distribution,” as
such term is defined in Regulation M, other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following the
Trade Date.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction.

 

15



--------------------------------------------------------------------------------

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(viii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

(ix) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement, dated as of July 17,
2018, between Counterparty and Goldman Sachs & Co. LLC, J.P. Morgan Securities
LLC and Jefferies LLC as representatives of the initial purchasers party thereto
(the “Purchase Agreement”) are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.

(x) To the knowledge of Counterparty, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being financial
institutions or broker-dealers.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of

 

16



--------------------------------------------------------------------------------

and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of the
Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties hereto further
agree and acknowledge (A) that this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” within
the meaning of Section 546 of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Premium Payment Date
and reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement and Section 7(a)(vii) hereof;
provided that any such opinion of counsel may contain customary exceptions and
qualifications, including, without limitation, exceptions and qualifications
relating to indemnification provisions.

(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with this Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

(g) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options.”

(h) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein, in each case, to the extent such rules are applicable to such
party.

 

8. Other Provisions:

(a) Right to Extend. Dealer may postpone or add, in whole or in part, any
Exercise Date or Settlement Date or any other date of valuation, payment or
delivery by Dealer, with respect to some or all of the relevant Options (in
which event the Calculation Agent, in good faith and in a commercially
reasonable manner, shall make appropriate adjustments to the Delivery
Obligation), if Dealer determines, in good faith and in a commercially
reasonable manner, and, in respect of clause (ii) below, based on the advice of
counsel, that such extension is reasonably necessary or appropriate (i) to
preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock borrow market or other relevant market (but only if there is a material
decrease in liquidity relative to Dealer’s expectations on the Trade Date), or
(ii) to enable Dealer to effect purchases or sales of Shares or Share
Termination Delivery Units in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would
(assuming, in the case of purchases, Dealer were Counterparty or an affiliated
purchaser of Counterparty) be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures (whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer and, in the case of policies or procedures, so
long as such policies or procedures are consistently applied to transactions
similar to the Transaction); provided that no such Exercise Date, Settlement
Date or other date of valuation, payment or delivery may be postponed or added
more than 50 “VWAP Trading Days” (as defined in the Indenture) after the
original Exercise Date, Settlement Date or other date of valuation, payment or
delivery, as the case may be.

 

17



--------------------------------------------------------------------------------

(b) Additional Termination Events.

(i) The occurrence of an event of default with respect to Counterparty under the
terms of the Convertible Securities as set forth in Section 7.01 of the
Indenture, which default has resulted in the Convertible Securities becoming due
and payable under the terms thereof, shall constitute an Additional Termination
Event with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and to determine the amount payable pursuant to Section 6(e) of the Agreement.

(ii) As promptly as practicable (but in any event within five Scheduled Trading
Days) following any Repurchase Event (as defined below), Counterparty may notify
Dealer in writing of such Repurchase Event and the number of Convertible
Securities subject to such Repurchase Event (any such notice, a “Convertible
Securities Repurchase Notice”); provided that any “Convertible Securities
Repurchase Notice” delivered to Dealer pursuant to the Base Call Option
Transaction Confirmation shall be deemed to be a Convertible Securities
Repurchase Notice pursuant to this Confirmation and the terms of such
Convertible Securities Repurchase Notice shall apply, mutatis mutandis, to this
Confirmation. Notwithstanding anything to the contrary in this Confirmation, the
receipt by Dealer from Counterparty of (x) any Convertible Securities Repurchase
Notice, and (y) a written representation and warranty by Counterparty that, as
of the date of such Convertible Securities Repurchase Notice, Counterparty is
not in possession of any material nonpublic information regarding Counterparty
or the Shares and that such Repurchase Event and the delivery of such
Convertible Securities Repurchase Notice are each being made in good faith and
not as part of a plan or scheme to evade compliance with federal securities
laws, within the applicable time period set forth in the preceding sentence,
shall constitute an Additional Termination Event as provided in this
Section 8(b)(ii). Upon receipt of any such Convertible Securities Repurchase
Notice and the related written representation and warranty, Dealer shall
promptly designate an Exchange Business Day following receipt of such
Convertible Securities Repurchase Notice (which in no event shall be earlier
than the related repurchase date for such Convertible Securities) as an Early
Termination Date with respect to the portion of this Transaction corresponding
to a number of Options (the “Repurchase Options”) equal to the lesser of (A) the
number of such Convertible Securities specified in such Convertible Securities
Repurchase Notice minus the number of Repurchase Options (as defined in the Base
Call Option Transaction Confirmation), if any, that relate to such Convertible
Securities (and for purposes of determining whether any Options under this
Confirmation or under the Base Call Option Transaction Confirmation will be
among the Repurchase Options hereunder or under, and as defined in, the Base
Call Option Transaction Confirmation, the Convertible Securities specified in
such Convertible Securities Repurchase Notice shall be allocated first to the
Base Call Option Transaction Confirmation until all Options thereunder are
exercised or terminated) and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Repurchase Options. Any payment
hereunder with respect to such termination the (the “Repurchase Unwind Payment”)
shall be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Options equal to the number of
Repurchase Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction; provided that, in the event of a
Repurchase Event pursuant to Section 4.02 or 4.03 of the Indenture, the
Repurchase Unwind Payment shall not be greater than (x) the number of Repurchase
Options multiplied by (y) the product of (A) the Applicable Percentage and
(B) the excess of (I) the principal amount per Convertible Security, over
(II) USD 1,000 per Convertible Security. “Repurchase Event” means that (i) any
Convertible Securities are repurchased or redeemed (whether pursuant to
Section 4.02 or 4.03 of the Indenture or otherwise) by Counterparty or any of
its subsidiaries (including in connection with, or as a result of, a Fundamental
Change (as defined in the Indenture), a tender offer, exchange offer or similar
transaction or for any other reason), (ii) any Convertible Securities are
delivered to Counterparty in exchange for delivery of any property or assets of
Counterparty or

 

18



--------------------------------------------------------------------------------

any of its subsidiaries (howsoever described), (iii) any principal of any of the
Convertible Securities is repaid prior to the final maturity date of the
Convertible Securities, or (iv) any Convertible Securities are exchanged by or
for the benefit of the “Holders” (as such term is defined in the Indenture)
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any conversion of
Convertible Securities (whether into cash, Shares, “Reference Property” (as
defined in the Indenture) or any combination thereof) pursuant to the terms of
the Indenture shall not constitute a Repurchase Event. Counterparty acknowledges
and agrees that if an Additional Termination Event has occurred under this
Section 8(b)(ii) that any related Convertible Securities subject to a Repurchase
Event will be deemed to be cancelled and disregarded and no longer outstanding
for all purposes hereunder.

(iii) Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which the relevant converting Holder has
satisfied the requirements to conversion set forth in Section 5.02(A) of the
Indenture:

 

  (A) Counterparty shall, as promptly as practicable (but in any event within
five Scheduled Trading Days of the “Conversion Date” (as defined in the
Indenture) for such Early Conversion), provide written notice (an “Early
Conversion Notice”) to Dealer specifying the number of Convertible Securities
surrendered for conversion on such Conversion Date (such Convertible Securities,
the “Affected Convertible Securities”), and the giving of such Early Conversion
Notice shall constitute an Additional Termination Event as provided in this
Section 8(b)(iii); provided that any such Early Conversion Notice shall contain
a written acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of the
delivery of such Early Conversion Notice.

 

  (B) upon receipt of any such Early Conversion Notice, within a commercially
reasonable period of time thereafter, Dealer shall designate an Exchange
Business Day as an Early Termination Date (which Exchange Business Day shall be
on or as promptly as reasonably practicable after the related settlement date
for such Affected Convertible Securities) with respect to the portion of the
Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible
Securities minus the “Affected Number of Options” (as defined in the Base Call
Option Transaction Confirmation) (and for purposes of determining whether any
Options under this Confirmation or under the Base Call Option Transaction
Confirmation will be among the Affected Number of Options hereunder or under,
and as defined in, the Base Call Option Transaction Confirmation, the Affected
Convertible Securities specified in such Early Conversion Notice shall be
allocated first to the Base Call Option Transaction Confirmation until all
options thereunder are exercised or terminated) and (y) the Number of Options as
of the “Conversion Date” (as defined in the Indenture) for such Early
Conversion;

 

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum

 

19



--------------------------------------------------------------------------------

  of (i) the amount of cash paid (if any) and (ii) the number of Shares
delivered (if any) to the Holder (as such term is defined in the Indenture) of
an Affected Convertible Security upon conversion of such Affected Convertible
Security (in each case, including any cash and/or Shares payable and/or
deliverable as the result of a Make-Whole Adjustment (if any)), multiplied by
Share Obligation Value Price of one Share on the date of payment of cash (if
any) and/or delivery of the number of Shares (if any) upon settlement of the
conversion of the relevant Affected Convertible Securities as determined by the
Calculation Agent in good faith and in a commercially reasonable manner, minus
(y) USD 1,000;

 

  (D) for the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustment to
the conversion rate for the Convertible Securities has occurred pursuant to any
Make-Whole Adjustment or Discretionary Adjustment and (z) the corresponding
Convertible Securities remain outstanding; and

 

  (E) the Transaction shall remain in full force and effect, except that, as of
the “Conversion Date” (as defined in the Indenture) for such Early Conversion,
the Number of Options shall be reduced by the Affected Number of Options.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
and 6(e) of the Agreement (any such amount, a “Payment Obligation”), then Dealer
shall satisfy the Payment Obligation by the Share Termination Alternative (as
defined below) unless (a) Counterparty gives irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable, of its election
that the Share Termination Alternative shall not apply, (b) as of the date of
such election, Counterparty represents that is not in possession of any material
non-public information regarding Counterparty or the Shares, and that such
election is being made in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws, and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of
Section 6(d)(ii) and 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 6(d)(ii) of the
Agreement or such later date or dates as Dealer may commercially reasonably
determine (the “Share Termination Payment Date”) taking into account
commercially reasonable hedging or hedge unwind activity, in satisfaction of the
Payment Obligation. Share Termination Delivery   

 

20



--------------------------------------------------------------------------------

Property:    A number of Share Termination Delivery Units, as calculated by the
Calculation Agent in good faith and in a commercially reasonable manner, equal
to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall, in good faith and in a commercially reasonable manner,
adjust the Share Termination Delivery Property by replacing any fractional
portion of the aggregate amount of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value of property contained in one Share Termination Delivery Unit on the date
such Share Termination Delivery Units are to be delivered as Share Termination
Delivery Property, as determined by the Calculation Agent in a commercially
reasonable manner and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. Share Termination Delivery Unit:    In
the case of a Termination Event (other than on account of an Insolvency,
Nationalization or Merger Event), Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash. Failure to
Deliver:    Applicable Other Applicable Provisions:    If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9 and 9.11 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Counterparty is the issuer of any Share Termination Delivery Units (or
any part thereof).

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of counsel, the Shares
(the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction in a commercially reasonable manner
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of

 

21



--------------------------------------------------------------------------------

equity securities (in all cases of (A)-(E) above, as would be usual and
customary for offerings for companies of similar size and industry); provided
that if Counterparty elects clause (i) above but the items referred to therein
are not completed in a timely manner, or if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(d) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of similar size
and industry, in form and substance commercially reasonably satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer), and
best efforts obligations to provide opinions and certificates and such other
documentation as is customary for private placements agreements for transactions
of similar size and type, as is commercially reasonably acceptable to Dealer (in
which case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its good faith, commercially reasonable
judgment, to compensate Dealer for any commercially reasonable discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Dealer at the
then-current market price on such Exchange Business Days, and in the amounts and
at such time(s), commercially reasonably requested by Dealer. This Section 8(d)
shall survive the termination, expiration or early unwind of the Transaction.

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least two Exchange Business Days prior to any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise engages in any transaction
or event (a “Conversion Rate Adjustment Event”) that could reasonably be
expected to lead to an increase in the “Conversion Rate” (as defined in the
Indenture), give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage would reasonably be
expected to be (i) greater than 13.77% and (ii) greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of the date hereof). The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the Number of Shares plus
the number of Shares underlying any other convertible bond hedge transactions or
similar call options sold by Dealer to Counterparty and the denominator of which
is the number of Shares outstanding on such day. In the event that Counterparty
fails to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses (including losses
relating to the Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act or under any state or federal law, regulation or
regulatory order, relating to or arising out of such failure. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable out-of-pocket expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement and shall inure
to the benefit of any permitted assignee of Dealer.

 

22



--------------------------------------------------------------------------------

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
person, or any person whose obligations would be guaranteed by a person, in
either case, with a rating (i) for its long-term, unsecured and unsubordinated
indebtedness at least equivalent to Dealer’s (or its ultimate parent’s) or
(ii) that is no lower than A3 from Moody’s Investor Service, Inc. (or its
successor) or A- from Standard and Poor’s Rating Group, Inc. (or its successor);
provided further that, at the time of such transfer or assignment either
(x) both the Dealer and transferee in any such transfer or assignment are a
“dealer in securities” within the meaning of Section 475(c)-(1) of the Internal
Revenue Code of 1986, as amended (the “Code”) or (y) the transfer or assignment
does not result in a deemed exchange by Counterparty within the meaning of
Section 1001 of the Code. In the event of any such transfer or assignment, the
transferee or assignee shall agree that (i) Counterparty shall not be required
to pay the transferee or assignee under Section 2(d)(i)(4) of the Agreement any
amount greater than the amount Counterparty would have been required to pay to
Dealer in the absence of such transfer or assignment and (ii) Counterparty shall
not receive from the transferee or assignee any amount or number of Shares less
than it would have been entitled to receive in the absence of such transfer or
assignment. If at any time at which (1) the Equity Percentage exceeds 8.0% or
(2) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under Section 203 of the Delaware
General Corporation Law or other federal, state or local law, rule, regulation
or regulatory order or organizational documents or contracts of Counterparty
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting,
registration, filing or notification obligations or other requirements
(including obtaining prior approval by a state or federal regulator, but
excluding reporting obligations arising under Section 13 of the Exchange Act as
in effect on the Trade Date) of a Dealer Person under Applicable Restrictions
and with respect to which such requirements have not been met or the relevant
approval has not been received, or that would have any other adverse effect on a
Dealer Person, under Applicable Restrictions minus (y) 1% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (1) or (2), an “Excess Ownership Position”), Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party after
its commercially reasonable efforts on pricing and terms and within a time
period reasonably acceptable to Dealer such that an Excess Ownership Position no
longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that an Excess Ownership Position would no longer exist
following the resulting partial termination of the Transaction (after taking
into account commercially reasonable adjustments to Dealer’s commercially
reasonable Hedge Positions from such partial termination). In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement or Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates or any other person subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part (collectively, “Dealer Group”)
beneficially owns (within the meaning of Section 13 of the Exchange Act),
without duplication, on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day. In
the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be

 

23



--------------------------------------------------------------------------------

considered unreasonable if such transfer or assignment does not meet the
reasonable conditions that Dealer may impose including, but not limited, to the
following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Code);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested by, and
reasonably satisfactory to, Dealer;

 

  (D) Dealer shall not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) Dealer shall not, as a result of such transfer or assignment, receive from
the transferee or assignee any amount or number of Shares less than it would
have been entitled to receive in the absence of such transfer or assignment;

 

  (F) An Event of Default, Potential Event of Default or Termination Event shall
not occur as a result of such transfer and assignment;

 

  (G) Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (H) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(g) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

24



--------------------------------------------------------------------------------

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

(iii) if the Net Share Settlement terms or the Combination Settlement terms set
forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale by Counterparty of the Optional
Convertible Securities is not consummated pursuant to the Purchase Agreement for
any reason by the close of business in New York on July 20, 2018 or such later
date as agreed upon by the parties) (July 20, 2018 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and the Transaction and all of the respective
rights and obligations of Dealer and Counterparty hereunder shall be cancelled
and terminated. Following such termination and cancellation, each party shall be
released and discharged by the other party from, and agrees not to make any
claim against the other party with respect to, any obligations or liabilities of
either party arising out of, and to be performed in connection with, the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

(l) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the “Daily VWAP” (as defined in the
Indenture); (D) any market activities of Dealer and its affiliates with respect
to Shares may affect the market price and volatility of Shares, as well as the
“Daily VWAP” (as defined in the Indenture), each in a manner that may be adverse
to Counterparty; and (E) the Transaction is a derivatives transaction in which
it has granted Dealer an option, and Dealer may purchase shares for its own
account at an average

 

25



--------------------------------------------------------------------------------

price that may be greater than, or less than, the price paid by Counterparty
under the terms of the Transaction.

(m) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to Section 739 of
the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).

(n) Governing Law; Exclusive Jurisdiction; Waiver of Jury.

(i) THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH
THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

(ii) Section 13(b) of the Agreement is deleted in its entirety and replaced by
the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or decline to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Confirmation or the Agreement, the party
(1) joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”

(iii) EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN
BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED

 

26



--------------------------------------------------------------------------------

ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS CONFIRMATION
OR THE AGREEMENT.

(o) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

(p) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(q) Tax Matters. For purposes of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer, upon request, one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor
thereto). Dealer shall provide to Counterparty one duly executed and completed
United States Internal Revenue Service Form W-9 (or successor thereto), upon
reasonable request of Counterparty.

(r) Withholding Tax with Respect to Non-US Counterparties.” Indemnifiable Tax”
as defined in Section 14 of the Agreement shall not include (i) any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”) or (ii) any U.S.
federal withholding tax imposed on amounts treated as dividends from sources
within the United States under Section 871(m) of the Code (or any Treasury
regulations or other guidance issued thereunder). For the avoidance of doubt, a
FATCA Withholding Tax is a Tax the deduction or withholding of which is required
by applicable law for the purposes of Section 2(d) of the Agreement.

(s) Amendment to Equity Definitions.

(i) Solely in respect of adjustments to the Cap Price pursuant to Section 8(t),
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the Shares or options on the Shares; provided that such event is not
based on (a) an observable market, other than the market for the Counterparty’s
own stock or (b) an observable index, other than an index calculated and
measured solely by reference to Counterparty’s own operations.”.

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect or, if
Counterparty represents to Dealer in writing at the time of such election that
(i) it is not aware of any material nonpublic information with respect to
Counterparty or the Shares and (ii) it is not making such election as part of a
plan or scheme to evade compliance with the U.S. federal securities laws,
Counterparty may elect”.

(t) Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in the Agreement, the Equity Definitions or this
Confirmation, upon the occurrence of a Merger Date, the occurrence of a Tender
Offer Date, or declaration by Counterparty of the terms of any Potential
Adjustment Event, the Calculation Agent shall determine in good faith and in a
commercially reasonable manner whether such occurrence or declaration, as
applicable, has had a material economic effect on the Transaction and, if so,
shall, in its good faith and commercially reasonable discretion, adjust the Cap
Price to preserve the fair value of the Options taking into account, for the
avoidance of doubt, such economic effect on both the Strike Price and Cap Price
(provided that in no event shall the Cap Price be less than the Strike Price;
provided further that any adjustment to the Cap Price made pursuant to this
Section 8(t) shall be made without duplication of any other adjustment
hereunder). Solely for purposes of this Section 8(t),

 

27



--------------------------------------------------------------------------------

the terms “Potential Adjustment Event,” “Merger Event,” and “Tender Offer” shall
each have the meanings assigned to each such term in the Equity Definitions (as
amended by Section 8 (s)(i)).

(u) Notice of Certain Other Events. (A) Counterparty shall give Dealer
commercially reasonable advance (but in no event less than one Exchange Business
Day) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Securities in connection with any Potential Adjustment Event,
Merger Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.

(v) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(w) Payee Tax Representations. For the purpose of Section 3(f) of the Agreement,
the parties make the representations below:

(i) Dealer is organized under the laws of the United States. It is “exempt”
within the meaning of Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c)
from information reporting on IRS Form 1099 and backup withholding.

(ii) Counterparty is organized under the laws of the United States. It is
“exempt” within the meaning of Treasury Regulation sections 1.6041-3(p) and
1.6049-4(c) from information reporting on IRS Form 1099 and backup withholding.

 

28



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter, telex or other electronic transmission
substantially similar to this facsimile, which letter, telex or other electronic
transmission sets forth the material terms of the Transaction to which this
Confirmation relates and indicates your agreement to those terms. Dealer will
make the time of execution of the Transaction available upon request.

 

Yours faithfully, GOLDMAN SACHS & CO. LLC   /s/ Gianfranco Bartellino   Name:
Gianfranco Bartellino   Title:   Vice President

[Signature Page to Additional Capped Call Confirmation]



--------------------------------------------------------------------------------

Agreed and Accepted By:

 

CALAMP CORP. By:       /s/ Kurtis Binder

  Name:   Kurtis Binder   Title:   Executive Vice President and     Chief
Financial Officer

[STAMP: CalAmp Legal Dept / Attorney’s Initials / Date: 7/17/18 APPROVED]

[Signature Page to Additional Capped Call Confirmation]